DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks, Amendments filed on the  9th day of September, 2022,. Currently claims 1-15, and 17-18 are pending. Claim 16 has been cancelled. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6th day of June, 2022, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 9-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160140447 to Cohen et al. (hereinafter Cohen) in view of U.S. Patent Application No. 20110060761 to Fouts in view of U.S. Patent Application 20160342599 to Koutrika et al. (hereinafter Koutrika).
Referring to Claim 1, Cohen discloses a computer-implemented method for improving a computerized search system’s research recommendation, embodied as instructions stored in a non-transitory computer memory which, when executed by a computer processor (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347), are configured to: 
record activity associated with a user computing device during sessions with respect to a database configured to store documents, each document configured as a logical data container for data, and each session being delimited according to at least the user computing device, a time period associated with the session, and one or more event requests generated by the user computing device 
receive, during a current session and using an application programming interface (API), a first binary encoded signal transmitted, an instruction via a user interface of the user computing device, the first binary encoded signal being configured to engage the computer processor to execute on or more instructions to store at least one document in a logical folder; 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder in a current session (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the documents
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and
search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests; 
Specifically, Cohen discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items as well as taking into consideration a threshold number of content items (see at least Cohen: ¶ 319-320 and 339).
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder in a current session (see at least Cohen: ¶ 91-118). 
Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the content repository consists of logical structures for storing information in a file-system, directory structure, or a database that incorporates folder-like document storage features (see at least Cohen: ¶ 36). 
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen does not explicitly state identifying conceptual issues topics and compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the document, aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests (further addressed below).
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen does not explicitly state identifying conceptual issues topics (further addressed below).
transmit, using the API, a second binary encoded signal to the user computing device, the second binary encoded signal being configured to render return results of the searching step via the user interface, the results ranked according to a relevancy score indicating how relevant the results are to the documents stored in the logical folder
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the system incorporates a numerical score or star rating in order to deliver content with a rating at a certain threshold value (see at least Cohen: ¶ 183-184, and 228-229).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen does not explicitly disclose:
identifying conceptual issues topics
compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the documents
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and
search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests
However, Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
The combination of Cohen and Fouts teaches the identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen). One of ordinary skill in the art would have been motivated to incorporate the feature of parsing inputted information to identify various aspects related to the document because it would provide a legal database system that uses an automatic text processing system provide a suggestion case citations and providing information in real time to the author of a writing (see Fouts: ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of parsing inputted information to identify various aspects related to the document into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest). See also MPEP § 2143(I)(A).
The combination of Cohen and Fouts does not explicitly state:
compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the documents
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and
search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests
However, Koutrika, which talks about an automated content selection system and method for ranking documents, teaches it is known to provide a content generation system that for automatically comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (see at least Koutrika: ¶ 15, 30, 36, 44-48, 52-67, and 74: discusses the system analyzing both received and stored document information such as concepts or events, or even users, where the information is compared to generate relevant documents and aggregate the information from past events related to documents). 
Specifically, Koutrika teaches using previous or past document selection and previously stored documents associated to events, people, and/or entities which teaches aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests and search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests (see at least 43, 46-47, and 51: discussing the system receiving, storing, aggregating, and analyzing past events related to documents, such as selections made by other entities, or other events similar to the subject document based on the events of that document and the events of the stored documents).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (as disclosed by Koutrika) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts). One of ordinary skill in the art would have been motivated to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information because it would help ensure relevancy of the information provided to the reader (see Koutrika: ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (as disclosed by Koutrika) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document to help ensure relevancy of the information provided to the reader). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 1, including wherein the instructions, when executed, are further configured to identify other documents that are associated with the documents in the logical folder and identify conceptual issue topics associated with the other documents as conceptual issue topics associated with the content of the documents in the logical folder.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Referring to Claim 6, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 1, including wherein the instructions, when executed, are further configured to: 
associate a conceptual issue topic with a document if a predetermined level of activity with the document is read in the sessions in which the conceptual issue topic is determined to be relevant.
Examiner notes that Cohen discloses the system monitoring interactions with content items by the various users of the system and applying the tracked interactions to the suggestion engine which applies a prioritization to the content (see at least Cohen: ¶ 339).  
Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Referring to Claim 9, Cohen discloses computer-implemented method for improving a computerized search system’s research recommendations, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347), are configured to: 
receive, using an application programming interface (API) and via a first binary encoded signal transmitted via a user interface of the user computing device, a first interaction of a first type of a user computing device with a first document, the first binary encoded signal being configured to engage the computer processor to execute one or more first instructions associated with the first interaction; and 
receive, using the API and via a second binary encoded signal transmitted via the user interface, a second interaction of a second type of the user computing device with a second document the second binary encoded signal being configured to engage the computer processor to execute one or more second instructions associated with the second interaction; 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Examiner notes that Cohen discloses the system monitoring interactions with content items by the various users of the system and applying the tracked interactions to the suggestion engine which applies a prioritization to the content (see at least Cohen: ¶ 339).  
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses the user submits an input related to a specific content item (document) and associated that specific content item to a specific folder (see at least Cohen: ¶ 91-118). 
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
compare content from respective portions of analyze the first document and the second document to identify conceptual issue topics associated with the first document and the second document, wherein the conceptual issue topics comprise a first conceptual issue topic associated with the first document and a second conceptual issue topic associated with the second document, wherein the second conceptual issue topic is different from the first conceptual issue topic; 
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; 
search for similar documents based on the identified conceptual issue topics and the aggregated event requests; 
Specifically, Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the content repository consists of logical structures for storing information in a file-system, directory structure, or a database that incorporates folder-like document storage features where the content suggestions are based off the received and stored user’s interaction with content items (see at least Cohen: ¶ 36). 
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses wherein the content item topics comprise a first conceptual issue topic associated with the first document and a second conceptual issue topic associated with the second document, wherein the second conceptual issue topic is different from the first conceptual issue topic in that the computer system provides a plurality of content items within a plurality of folders all containing different content items and some contents items that are similar (see at least Cohen: Abstract, ¶ 151 and 325).
Examiner notes that the aspect of the limitations directed to the subject matter of the documents being labeled as conceptual topics is further addressed below.
Cohen does not explicitly state identifying conceptual issues topics and compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the document, aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests (further addressed below).
weight a relative importance of the identified conceptual issue topics of the first document and the second document according to a type of interaction associated with the first interaction and the second interaction; 
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).
search for similar documents that were previously associated with the identified conceptual issue topics;
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
transmit, using the API, a third binary encoded signal to the user computing device, the third binary encoded signal being configured to render return results of the searching step via the user interface, the results ranked according to how relevant each result is to the weighted relative importance of the identified conceptual issue topics.
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Examiner notes that Cohen discloses the system monitoring interactions with content items by the various users of the system and applying the tracked interactions to the suggestion engine which applies a prioritization to the content (see at least Cohen: ¶ 339).  
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen does not explicitly disclose:
identifying conceptual issues topics
compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the documents
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and
search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests
However, Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
The combination of Cohen and Fouts teaches the identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen). One of ordinary skill in the art would have been motivated to incorporate the feature of parsing inputted information to identify various aspects related to the document because it would provide a legal database system that uses an automatic text processing system provide a suggestion case citations and providing information in real time to the author of a writing (see Fouts: ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of parsing inputted information to identify various aspects related to the document into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest). See also MPEP § 2143(I)(A).
The combination of Cohen and Fouts does not explicitly state:
compare content from respective portions of documents stored in the logical folder during the current session to identify one or more conceptual issue topics associated with the content from the respective portions of the documents
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and
search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests
However, Koutrika, which talks about an automated content selection system and method for ranking documents, teaches it is known to provide a content generation system that for automatically comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (see at least Koutrika: ¶ 15, 30, 36, 44-48, 52-67, and 74: discusses the system analyzing both received and stored document information such as concepts or events, or even users, where the information is compared to generate relevant documents and aggregate the information from past events related to documents). 
Specifically, Koutrika teaches using previous or past document selection and previously stored documents associated to events, people, and/or entities which teaches aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests and search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests (see at least 43, 46-47, and 51: discussing the system receiving, storing, aggregating, and analyzing past events related to documents, such as selections made by other entities, or other events similar to the subject document based on the events of that document and the events of the stored documents).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (as disclosed by Koutrika) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts). One of ordinary skill in the art would have been motivated to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information because it would help ensure relevancy of the information provided to the reader (see Koutrika: ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (as disclosed by Koutrika) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document to help ensure relevancy of the information provided to the reader). See also MPEP § 2143(I)(A).

Referring to Claim 10, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 9, including wherein the first interaction type and second interaction type are among interaction types of foldering a document, printing a document, viewing a document, highlighting a document, annotating a document, emailing a document, downloading a document, and copying a portion of content from a document to another application.
Examiner notes that Cohen discloses the system incorporates determining the number of counts (interactions) where the users have added specific content to folders, the higher the number of counts are believed to indicates that many users believe the two content items belong to the same subject matter (see at least Cohen: ¶ 35). 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).

Referring to Claim 11, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 10, including wherein the first type of interaction is viewing and the second type of interaction is other than viewing and conceptual issue topics identified in the first document are weighted less than conceptual issue topics identified in the second document.
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 

Referring to Claim 12, Cohen discloses computer-implemented method for improving a computerized computer search system’s research recommendation, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347), are configured to: 
record activity associated with a user[[s]] computing device during sessions with respect to a database configured to store documents, each document configured as a logical data container for data, and each session being delimited according to at least a user and time period associated with the session; 
Examiner notes that Cohen discloses the system incorporates determining the number of counts (interactions) where the users have added specific content to folders, the higher the number of counts are believed to indicates that many users believe the two content items belong to the same subject matter (see at least Cohen: ¶ 35). 
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).
analyze at least a portion of the activity in a current session to identify one or more documents relevant to the current session, the portion of the activity being analyzed based on a first binary encoded signal transmitted via a user interface of the user computing device and using an application programming interface (API), the binary encoded signal being configured to engage the computer processor to execute one or more instructions associated with the one or more documents; compare content from respective portions of the one or more documents to identify one or more conceptual issue topics associated with the content; 
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and 
search, based on the identified one or more conceptual issue topics and the aggregated event requests, records of sessions which occurred previously to the current session for relevant previous sessions in which the documents relevant to the current session were interacted with
Specifically, Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the content repository consists of logical structures for storing information in a file-system, directory structure, or a database that incorporates folder-like document storage features where the content suggestions are based off the received and stored user’s interaction with content items (see at least Cohen: ¶ 36). 
Examiner notes that the documents and content items within the system are analyzed by the suggestion engine in order to determine and identify semantically related content items stored within the system (see at least Cohen: ¶ 31, 34, 43-45, 51-52, 96 and 118). Examiner notes that the whole system, all stored content, all various folders created within the repository, etc., is analyzed in order to identify the content that matches the submitted content item. 
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165). Examiner notes that Cohen discloses the system incorporates determining the number of counts (interactions) where the users have added specific content to folders, the higher the number of counts are believed to indicates that many users believe the two content items belong to the same subject matter (see at least Cohen: ¶ 35). 
transmit, using the API, a second binary encoded signal to the user computing device, the second binary encoded signal being configured to render, recommendations of documents interacted with in the relevant previous sessions other than the documents relevant to the current session, wherein the recommendations include only documents from previous sessions in which more than a predetermined number of documents relevant to the current session were interacted with
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, 34-35, 
Specifically, Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).
Cohen further discloses the system comprises of a user interface application for the user to input and receive information through (see at least Cohen: ¶ 12, 50, 175, 218, 231, 263, 330, 334, 340-341, and 347). 
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items as well as taking into consideration a threshold number of content items (see at least Cohen: ¶ 319-320 and 339).
Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).
Cohen does not explicitly disclose:
identifying conceptual issues topics
analyze at least a portion of the activity in a current session to identify one or more documents relevant to the current session, the portion of the activity being analyzed based on a first binary encoded signal transmitted via a user interface of the user computing device and using an application programming interface (API), the binary encoded signal being configured to engage the computer processor to execute one or more instructions associated with the one or more documents; compare content from respective portions of the one or more documents to identify one or more conceptual issue topics associated with the content; 
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and 
search, based on the identified one or more conceptual issue topics and the aggregated event requests, records of sessions which occurred previously to the current session for relevant previous sessions in which the documents relevant to the current session were interacted with
However, Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (see at least Fouts: Abstract, 14, 29-30, and 41).
The combination of Cohen and Fouts teaches the identifying conceptual issue topics in the input text based on any conceptual issue topics known to be relevant.
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
Cohen further discloses the system analyzing the stored content item to identify relationships between the data based off the characteristics of the information and subsequently output documents that have the relationship to the specific content (see at least Cohen: ¶ 91-117).
Fouts, which talks about a system and method for processing formatted text document in a database, teaches it is known to parse input information such as documents in order to identify information related to the specific document (Abstract, 14, 29-30, and 41).
Fouts further teaches the system parsing the inputting information and identifying formatting aspects related to the inputted in formation and assists in the automatic formatting of the document based off the specific user’s style and submitted information (see at least Fouts: Abstract, ¶ 22, 29-41, 49, and 56). 
Fouts specifically teaches identifying citations to other documents in the inputted text and identifying relevant issues related to the citation and presenting the recommendation to the users (see at Fouts: Abstract, ¶ 22, 41, 49, and 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen). One of ordinary skill in the art would have been motivated to incorporate the feature of parsing inputted information to identify various aspects related to the document because it would provide a legal database system that uses an automatic text processing system provide a suggestion case citations and providing information in real time to the author of a writing (see Fouts: ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of parsing inputted information to identify various aspects related to the document (as disclosed by Fouts) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (as disclosed by Cohen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of parsing inputted information to identify various aspects related to the document into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest). See also MPEP § 2143(I)(A).
The combination of Cohen and Fouts does not explicitly state:
analyze at least a portion of the activity in a current session to identify one or more documents relevant to the current session, the portion of the activity being analyzed based on a first binary encoded signal transmitted via a user interface of the user computing device and using an application programming interface (API), the binary encoded signal being configured to engage the computer processor to execute one or more instructions associated with the one or more documents; 
compare content from respective portions of the one or more documents to identify one or more conceptual issue topics associated with the content; 
aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests; and 
search, based on the identified one or more conceptual issue topics and the aggregated event requests, records of sessions which occurred previously to the current session for relevant previous sessions in which the documents relevant to the current session were interacted with
However, Koutrika, which talks about an automated content selection system and method for ranking documents, teaches it is known to provide a content generation system that for automatically comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (see at least Koutrika: ¶ 15, 30, 36, 44-48, 52-67, and 74: discusses the system analyzing both received and stored document information such as concepts or events, or even users, where the information is compared to generate relevant documents and aggregate the information from past events related to documents). 
Specifically, Koutrika teaches using both current and previous or past document selection and previously stored documents associated to events, people, and/or entities which teaches aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests and search, based on the identified one or more conceptual issue topics and the aggregated event requests, records of sessions which occurred previously to the current session for relevant previous sessions in which the documents relevant to the current session were interacted with (see at least 43, 46-47, and 51: discussing the system receiving, storing, aggregating, and analyzing past events related to documents, such as selections made by other entities, or other events similar to the subject document based on the events of that document and the events of the stored documents).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (as disclosed by Koutrika) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts). One of ordinary skill in the art would have been motivated to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information because it would help ensure relevancy of the information provided to the reader (see Koutrika: ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (as disclosed by Koutrika) into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document (as disclosed by the combination of Cohen and Fouts), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information into the method and system automatically prioritizes the returned suggestions for content based on a numerical scale and the relevancy of the document to help ensure relevancy of the information provided to the reader). See also MPEP § 2143(I)(A).


Referring to Claim 13, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 12, including wherein the instructions, when executed, are further configured to record a type of interaction had with each document interacted with and the recommendations of documents are returned to the individual user ranked based at least in part on the types of interactions had with the documents to be recommended during the previous sessions.
Specifically, Cohen discloses a method and system for receiving an instruction from the user to place at least one document into a logical folder (see at least Cohen: ¶ 39-42, 51-52, 151, 312-313 and 334).
Cohen discloses analyzing logical folders that contain content documents where the content (issue of the document) is identified within the folders to identify and determine a content specific folder for specific documents (see at least Cohen: ¶ 277-310: discusses the plurality of analysis applied to the content and the content folders).  
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items (see at least Cohen: ¶ 339).
Cohen discloses recommending specific content through the use of a suggestion engine which generates a prioritized list of recommended documents or content that is relevant documents as well as documents that previously would not be view based off a lower similarity score/rating (see at least Cohen: ¶ 31-32, 34-35, 183-184, and 228-229).
Cohen discloses the method and system automatically prioritizes the returned suggestions for content based on a numerical scale of 0 to 10 which indicates if the content has a statistically strong relationship to an item of interest (see at least Cohen: ¶ 230-232).

Referring to Claim 14, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 12, including wherein the documents that are identified as relevant to the current session include a last predetermined number of documents interacted with by the individual user, disregarding any documents interacted with before the predetermined number of documents.
Specifically, Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).

Referring to Claim 15, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 12, including wherein the documents that are identified as relevant to the current session include all foldered documents and also a last predetermined number of documents interacted with based on the user computing device, which interactions were other than to folder the documents, disregarding any documents interacted with before those predetermined number of documents.
Cohen further discloses that the suggestion assistant which prioritizes returned similar documents or content items takes into consideration the activities of the users such as the content items viewed, the length of time spent viewing each content item, the order in which the content was viewed and any other metric or observation pertaining to the user’s interactions with content items as well as taking into consideration a threshold number of content items (see at least Cohen: ¶ 319-320 and 339).
Specifically, Cohen discloses the system identifying documents relevant to the current session that have most frequently or recently accessed or documents that satisfy a date-time stamp constraint (see at least Cohen: ¶ 88, 152, 177, 181-182, 222-223, 230-232, 241, 246-247, and 321).

Referring to Claim 17, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 12, including wherein the recommendations of documents are rendered via the user interface based at least in part on a level of similarity between the relevant previous sessions from which the document recommendations are derived and the current session.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).

Referring to Claim 18, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 17, including wherein the level of similarity is determined based at least in part on a relative overlap of conceptual issue topics relevant to the relevant previous sessions and conceptual issue topics relevant to the current session.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).

Claims 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160140447 to Cohen et al. (hereinafter Cohen) in view of U.S. Patent Application No. 20110060761 to Fouts in view of U.S. Patent Application 20160342599 to Koutrika et al. (hereinafter Koutrika) in view of U.S. Patent Application No. 20160335257 to Janssens.
Referring to Claim 3, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 2; the combination of Cohen, Fouts, and Koutrika does not explicitly state wherein the instructions, when executed, are further configured to identify documents cited to by the other documents as the similar documents.
Specifically, Cohen discloses the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (see at least Cohen: Abstract, Fig. 4, ¶ 12-16, 30-31, 34-36, 58-60, 89-97, 118-119, 139-140, and 217-242). 
Cohen further describes the system identifying “neighbor” folders and content which have similar content and the system analyzes the content and folders to identify neighbors that fall within a specific percentage of similarity (see at least Cohen: 61-88, 98-106, 120-138, 141-150, and 158-165).
However, Janssens, which talks about a method and system for determining documents based on citation information, teaches it is known to search for similar documents by identifying documents citations and determining relevancy of the documents (see at least Janssens: Abstract and ¶ 19-21, 31-34, and 45-46).
Janssens teaches it is known for the system to search for similar documents using the citations information for stored similar documents and submitted documents and therefore teaches the limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of searching for similar documents using the citations information for stored similar documents (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen, Fouts, and Koutrika). One of ordinary skill in the art would have been motivated to incorporate the feature of searching for similar documents using the citations information for stored similar documents because it would provide automatic and efficient systems, computer readable media and methods for determining one or more relevant documents based on citation information (see Janssens: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of searching for similar documents using the citations information for stored similar documents (as disclosed by Janssens) into the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen, Fouts, and Koutrika), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of searching for similar documents using the citations information for stored similar documents into the system searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder). See also MPEP § 2143(I)(A).

Referring to Claim 4, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 1; the combination of Cohen, Fouts, and Koutrika does not explicitly state wherein the instructions, when executed, are further configured to search for similar documents to the documents in the logical folder by identifying other documents citing to the documents in the logical folder.
However, Janssens, which talks about a method and system for determining documents based on citation information, teaches it is known to search for similar documents by identifying documents citations and determining relevancy of the documents (see at least Janssens: Abstract and ¶ 19-21, 31-34, and 45-46).
Janssens teaches it is known for the system to search for similar documents using the citations information for stored documents and submitted documents and therefore teaches the limitation. 

Referring to Claim 5, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 1; the combination of Cohen, Fouts, and Koutrika does not explicitly state wherein the instructions, when executed, are further configured to search for similar documents to the documents in the logical folder by identifying other documents cited by the documents in the logical folder.
However, Janssens, which talks about a method and system for determining documents based on citation information, teaches it is known to search for similar documents by identifying documents citations and determining relevancy of the documents (see at least Janssens: Abstract and ¶ 19-21, 31-34, and 45-46).
Janssens teaches it is known for the system to search for similar documents using the citations information for stored documents and submitted documents and therefore teaches the limitation. 

Referring to Claim 7, the combination of Cohen, Fouts, and Koutrika teaches the computer-implemented method of claim 1; the combination of Cohen, Fouts, and Koutrika does not explicitly state wherein each particular result document is ranked based at least in part on how frequently among the results that particular result document is cited to.
However, Janssens, teaches it is known to determine relevant documents based off citation information including how frequent the document has been cited to and the number of citations for the document that are found in the system (see at least Janssens: ¶ 19-21, 31-34, 45-47, 55-57 and 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen, Fouts, and Koutrika). One of ordinary skill in the art would have been motivated to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to because it would provide automatic and efficient systems, computer readable media and methods for determining one or more relevant documents based on citation information (see Janssens ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen, Fouts, and Koutrika), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of ranking the generated documents based at least in part on how frequently the document is cited to into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder). See also MPEP § 2143(I)(A).

Referring to Claim 8, the combination of Cohen, Fouts, and Koutrika teaches the method of claim 1; Cohen does not explicitly state wherein each particular result document is ranked based at least in part on how frequently among documents in the folder that particular result document is cited to.
However, Janssens, teaches it is known to determine relevant documents based off citation information including how frequent the document has been cited to and the number of citations for the document that are found in the system (see at least Janssens: ¶ 19-21, 31-34, 45-47, 55-57 and 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen, Fouts, and Koutrika). One of ordinary skill in the art would have been motivated to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to because it would provide automatic and efficient systems, computer readable media and methods for determining one or more relevant documents based on citation information (see Janssens: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the generated documents based at least in part on how frequently the document is cited to (as disclosed by Janssens) into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder (as disclosed by the combination of Cohen, Fouts, and Koutrika), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of ranking the generated documents based at least in part on how frequently the document is cited to into the system for searching the repository using a suggestion engine which is configured to independently suggest content that is semantically related to a received document to the folder). See also MPEP § 2143(I)(A).
Response to Arguments
103 Rejections
Applicant's arguments with respect to the rejection of claims 1-15, and 17-18, under 35 USC 103 filed on the 9th day of June, 2022, have been fully considered, the adjusted rejection above has been necessitated by the submitted amendments. Examiner notes that while the same references are being used, further explanation and citations have been provided within the rejection. Specifically, Koutrika, which talks about an automated content selection system and method for ranking documents, teaches it is known to provide a content generation system that for automatically comparing, aggregating, and searching for similar documents based on the conceptual issue topics of inputted information (see at least Koutrika: ¶ 15, 30, 36, 44-48, 52-67, and 74: discusses the system analyzing both received and stored document information such as concepts or events, or even users, where the information is compared to generate relevant documents and aggregate the information from past events related to documents). 
Koutrika teaches using previous or past document selection and previously stored documents associated to events, people, and/or entities which teaches aggregate current event requests related to the documents stored in the logical folder during the current session with other event requests related to the documents stored in the logical folder during one or more other sessions distinct from the current session into aggregated event requests and search for similar documents based on the identified one or more conceptual issue topics and the aggregated event requests (see at least 43, 46-47, and 51: discussing the system receiving, storing, aggregating, and analyzing past events related to documents, such as selections made by other entities, or other events similar to the subject document based on the events of that document and the events of the stored documents).
The claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application No. 20140006424 to Al-Kofahi et al. which discusses a software for processing, presenting and recommendation citation information to users based on inputted information. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689